DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fallas (U.S. Patent No. 8,529,421) in view of Aganovic et al. (U.S. Pub. No. 2011/0281705).
 	Regarding claim 1: Fallas discloses a method for forming and sealing a top of a container, said method comprising: transporting the container through a machine along a conveyor (Figs. 1 & 5-8; via container 200 along conveyor 1); folding at least one centering trailing flap using at least one shaft reciprocably movable between a retracted position and an extended position (Fig. 6; via 5 & Fig. 3; via reciprocably movement 80 and/or 82 to move 5); folding at least one leading centering flap using a compression conveyor to form the top of the container (Figs. 3-8; via 62 and/or tip portion of 9 & 10 for folding, while surfaces 96 & 121 for compressing); compressing the formed top of the container with the compression device to seal the formed top of the container (Figs 4-8; via surfaces 96 & 121); 
	Fallas does not disclose a step of folding at least one trailing nor leading centering tabs into face-contacting relationship with the top, nor having the centering tabs to be positionable within notches formed in a bottom of a second container for facilitating alignment of a plurality of containers.  However, Aganovic discloses similar method with the use of centering tabs as 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Fallas’s method by having centering tabs at the leading and trailing flaps being folded into face-contacting relationship with the top, along with a step of  centering tabs to be positionable within notches formed in a bottom of a second container for facilitating alignment of a plurality of containers, as suggested by Aganovic, in order to come up with a method to simplify stacking of the final formed containers;
	Note, it is inherent as suggested by both applied art of Falls and Aganovic some type of compressing takes place at the final formed top portion of the containers, the container’s flaps and portions will be firmly sealed and fitted properly to come up with final formed product of complete finished container;
	Regarding claim 2: Fallas further comprising a step of folding a leading minor flap of the container with a central stationary plow (Figs. 1, 3, & 5-8; via 62/64);
	Regarding claim 3: Fallas further comprising folding a trailing minor flap of the container with a swing arm (via 5);
	Regarding claim 4: the office takes an official notice that a step of applying adhesive to the leading and trailing minor flaps of forming containers is old and well known in the art;
	  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Fallas’s method by having a step of applying adhesive 
	Regarding claim 5: Fallas further comprising: folding a first major flap using a first stationary side plow (Figs. 4-8; via 9); and folding a second major flap using a second stationary side plow (via 10);
	Regarding claim 6: the office takes an official notice that a step of applying adhesive to the first and second major flaps of forming containers is old and well known in the art;
	  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Fallas’s method by having a step of applying adhesive to the major flaps, as a matter of design choice, in order to come up with more firmed and stacked flaps to each other to result on stronger closure of the container;
 	Regarding claim 7: Aganovic further comprising maintaining an alignment of the container through the machine using a central stationary plate, see for example (Figs. 20-36; via guide rails 984);
	Regarding claim 8: Fallas discloses that wherein compressing the formed top of the container comprises biasing a compression conveyor downward against the formed top of the container (Figs. 4-8; via biasing surfaces 121);
	Regarding claim 9: Fallas discloses that wherein folding at least one trailing centering tab comprises moving the at least one shaft from the retracted position to the extended position, the at least one shaft comprising a tip coupled to the shaft, see for example (Fig. 3; via shaft movements of 80 and/or 82 with their tip portions);
	Regarding claim 10: in respect to the claimed spreading step of a first major flap and a second major flap of the container apart from each other using a pair of stationary spreader 
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Fallas’s method by having a step of spreading the flaps, as a matter of design choice, in order to simplify the folding method via getting the unfolded flaps out of the path of the folded flaps.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the applied art of Falla ‘421 in view of Aganovic ‘705 do not disclose the amended claims of having the steps of “…folding at least one trailing centering tab into face-contacting relationship with the top using at least one haft reciprocably movable between a retracted position and an extended position; folding at lease one leading centering tab into face-contacting relationship with the top using a compression conveyor to form the top of the container;…wherein said leading centering tab and said trailing centering tab are postionable within notches formed in a bottom of a second container for facilitating alignment of a plurality of containers.”.
The office as set forth above believes that the combination of the applied art clearly teaches the amended claims.  ‘705 clearly teaching the steps of having the centering tabs to be in face-contacting relationship with the top (Fig. 3; via tabs 204 in relationship with top 226), also 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731